DETAILED ACTION
Status of Claims
0.	This is a Final office action in response to communication received on February 15, 2022. Claims 2-3, 10-11, and 17-20 are canceled. 1, 4, 9, 12, and 21-22 are amended. Claims 1, 4-9, 12-16, and 21-26 are pending and examined herein.
Claim Objections
1.	As per claims 1, 9, and 21, they recite (i) "comparing the anonymized list of hashed mailing addresses to a plurality of hashed mailing addresses of known users stored in the user information store by:"; and (ii)"hashing each mailing address of the anonymized list based on a hash function." Regarding (i) above, the Applicant recites previously receiving ... an anonymized list of mailing addresses, however the mailing addresses are not hashed, accordingly the Applicant is requested to strikethrough "the" as one option (or make appropriate correction) to resolve this objection. Regarding (ii) above, the Applicant has already recited "applying a hash function to a mailing address of a known user;" and it appears that the Applicant intended to recite "based on the hash function" such that subsequent limitation of comparing and modifying can be performed, i.e. same hashing function would need to be applied. 
	These, as per the Examiner, appear to be inadvertent omissions/oversights or minor informalities by the Applicant while drafting claim amendments. Accordingly, these limitations are not indefinite because the Examiner understands these limitations of "comparing the anonymized list of hashed mailing addresses to a plurality of hashed mailing addresses of known users stored in the user information store by:" which comprises sub-limitations as ascertaining mailing addresses of prospects that can be targeted by generating a "modifying the anonymized list of mailing addresses by removing, from the

Double Patenting 
(Examiner's Note: rejection being held in abeyance upon Applicant's request - see response to Applicant's Remarks for further detail)
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The Applicant can resolve this rejection as follows:
–	Amend the claim(s)
–	Cancel the claim(s)
–	File a proper terminal disclaimer
However,
–	Declarations under 37 CFR 1.131 are NOT sufficient to overcome this rejection 
	Limitations in instant application number 16/149,805: A method for generating and sending direct mail to prospects, the method comprising: 
receiving, at a collateral generation system, online user activity information associated with a plurality of prospects, each prospect associated with a first entity; 
determining, based on the user activity information and a set of rules associated with the first entity, that the plurality of prospects are eligible to receive a mailing; 
associating each prospect in the plurality of prospects with one of a plurality of prospect blocks, each prospect block comprising a subset of the plurality of prospects; 
transmitting, to an identification service, information about each prospect of a first prospect block of the plurality of prospect blocks; 
receiving, from the identification service, an anonymized list of mailing addresses associated with the first prospect block, the identification service configured to determine a mailing address for each prospect based on the information about each prospect; 
generating a file for physical collateral based on the anonymized list of mailing addresses associated with the first prospect block and the set of rules associated with the first entity; and 
transmitting the file for the physical collateral to a production system for generation of the physical collateral to provide for delivery to one or more mailing addresses of the anonymized list of mailing addresses.
	Limitations in co-pending application number 15/382,086: A method for generating and sending specific direct mail, the method comprising: 

receiving, from the collateral provider, first online user activity information from a first unknown;
adding, based on the first online user activity information, the first unknown user to the anonymous user pool by: 
	determining, based on the first online user activity information, that the first unknown 	user is to be added to the anonymous pool; 
	adding the first unknown user to the plurality of anonymous users; 
	separating the first online user activity from the first unknown user; and 
	separately storing the first online user activity information in the set of online user 	activity information associated with the anonymous pool in aggregate;
verifying that the number of anonymous users in the anonymous user pool is greater than a threshold number;
responsive to verifying: 
	determining, based on the set of online user activity information and a set of rules 	associated with the collateral provider, that the anonymous user pool is to be sent 	physical collateral associated with the set of online user activity information;
	identifying, out of a plurality of addresses stored in the collateral generation system, 	one or more addresses associated with anonymous users of the anonymous user 	pool;
	selecting, from the identified one or more addresses associated with the anonymous 	user pool, a physical mailing address to be sent specific physical collateral based on 	the online user activity information; 
selecting a production device of a plurality of production devices to generate the specific physical collateral, the selection based on a distance between the physical mailing address and a geographic location of the production device; 
generating a file for physical collateral based on the set of online user activity information and the set of rules associated with the collateral provider, the file for physical collateral comprising 
transmitting, to the production device, the file for physical collateral for generation of the specific physical collateral by the production device and delivery of the specific physical collateral from the production device to the physical mailing address.
	The above noted claim of instant application is provisionally rejected on the grounds of nonstatutory double patenting of the claim of co-pending Application No. 15/382,086. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to a person having ordinary skill in the art to omit certain claim limitations to patent a broader scope and extend the patent coverage. Further, the claimed elements would continue to function in the same manner to achieve the same goal of selecting and delivering physical collateral to users on the anonymized list of recipients. Thus, this is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 4-9, 12-16, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
Under step 1, claims 1, 4-8 are a method; claims 9, 12-16 are a non-transitory CRM; and claims 21-26 are a system. Thus, each claim 1, 4-9, 12-16, and 21-26, on its face, is directed to 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

	(I) An abstract idea as recited per claims 1, 9, and 21 (and taking claim 1 as representative claim) is as follows: 
maintaining, at a collateral generation [...], a set of known users of a first entity, each known user of the set of known users comprising a mailing address provided by the known user to the first entity; receiving, at the collateral generation ... user activity information associated with a plurality of prospects, each prospect associated with the first entity and having a mailing address unknown to the first entity; determining, based on the user activity information and a set of rules associated with the first entity, that the plurality of prospects are eligible to receive a mailing; associating each prospect in the plurality of prospects with one of a plurality of prospect blocks, each prospect block comprising greater than a threshold number of the plurality of prospects; sending/transmitting, to an identification service, information about each prospect of a first prospect blocks, the identification service configured to determine a mailing address for each prospect of the first prospect block based on the information about the prospect; receiving, from the identification service, an anonymized list of mailing addresses associated with the first prospect block, each mailing address of the anonymized list of mailing addresses associated with the first prospect block and unassociated with individual prospects of the first prospect block; storing hashed mailing addresses of known users in a user information [...], wherein each hashed mailing address is storing mailing addresses of users in ... implementing higher degree of security compared to the user information ...; comparing the anonymized list of hashed mailing addresses to a plurality of hashed mailing addresses of known users [...] by: hashing each mailing address of the anonymized list based on a hash function to obtain hash values; and comparing the hash value of each mailing address of the anonymized list of mailing addresses with hash values of each of the plurality of mailing addresses of known users; and modifying the anonymized list of mailing addresses by removing, from the anonymized list of hashed mailing addresses, a first subset of hashed mailing addresses of known users ...; and accessing mailing addresses of users corresponding to the modified anonymized list of hashed mailing addresses ... for providing physical collateral to users.
	
	Further, dependent claims 4-8, 12-16, and 22-26 recite the same abstract idea as they further specify the abstract idea in a descriptive manner, i.e. dependent claims are also directed to the same abstract concept and descriptively define the invention further with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries.

	(II) Thus, the claims are directed to an abstract idea of targeting a plurality of  prospects or prospect block(s) whose addresses are unknown by a first entity based on the prospects activity at the entity being eligible to receive a mailing, wherein eligibility is determined based on set of rules as set by the first entity, wherein mailing addresses are obtained from identification service by anonymizing prospect's personally identifiable information (hereinafter PII), e.g. mailing address, such that physical collateral (which is being interpreted as "Physical direct mail (hereinafter, physical collateral) can be a card, mailer, catalog, letter, envelope, or package, or other physical object sent, often via a mail and/or courier service" in light of as-filed spec. para. [0017]) can be delivered to  mailing address of prospects which is primarily certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1, 4-9, 12-16, and 21-26 are note per claim 1 (and similarly per claims 9 and 21 as they recite substantially similar additional elements) receiving, at a collateral generation system, online user activity information, transmitting, to an identification service, receiving, from the identification service, storing hashed mailing addresses of known users in a user information store, wherein each hashed mailing address is obtained by applying a hash function to a mailing address of a known user, storing mailing addresses of users in a secure database implementing higher degree of security claim 9 a non-transitory computer readable storage medium comprising instructions which, when executed by a processor, cause the processor to perform the steps; and additionally per claim 21 a computer system comprising: a processor; and a non-transitory computer readable storage medium comprising instructions which, when executed by the processor, cause the processor to perform the steps. Remaining claims, namely 4-8, 12-16, and 22-26, either recite the same additional element(s) as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above. 
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing elements. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP 2106.05(f)), and also note Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, i.e. storing and retrieving mailing addresses of users. The additional elements are described at a high level of generality, see at least as-filed spec. para. [0020]-[0023] and [0034]. Additionally, generation of anonymized list of mailing address by hashing is also described at a high level of generality which is a scheme or plan or generation of an index to preserve user's PII by obfuscating any PII inserted as input in generic hash functions, see at least as-filed spec. para. [0034], such hashing function are utilized for mapping or indexing an input of arbitrary size to a fixed size values which is to be executed as "apply it" instruction, again as it is described at a high level of 
	Further note for example collecting and comparing known information (Classen); for obtaining and comparing intangible data (CyberSource); parsing and comparing data (Berkheimer); creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent); filtering content (BASCOM); collection, storage, and recognition of data (Smart Systems Innovations); and tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent) - [similarly here hashing is performed to target new prospects by mailing marketing material by comparing hashed mailing addresses, i.e. providing tailored content by filtering/discarding out matching addresses of known user of entity].
	Thus, viewed as a whole, these additional claim elements fail to integrate the abstract idea (prong one) when considered, individually and as a combination or as a whole, into a  and/or additional element(s) that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	The abstract idea of targeting a plurality of  prospects or prospect block(s) whose addresses are unknown by a first entity based on the prospects activity at the entity being eligible to receive a mailing, wherein eligibility is determined based on set of rules as set by the first entity, wherein mailing addresses are obtained from identification service by anonymizing prospect's personally identifiable information (hereinafter PII), e.g. mailing address, such that physical collateral can be delivered to  mailing address of prospects which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B. 
	Under step 2B, per MPEP 2106.05, as it applies to claims 1, 4-9, 12-16, and 21-26 the Examiner will evaluate whether the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself), for instance see MPEP 2106.05 note "An 
	The abstract idea of targeting a plurality of  prospects or prospect block(s) whose addresses are unknown by a first entity based on the prospects activity at the entity being eligible to receive a mailing, wherein eligibility is determined based on set of rules as set by the first entity, wherein mailing addresses are obtained from identification service by anonymizing prospect's personally identifiable information (hereinafter PII), e.g. mailing address, such that physical collateral can be delivered to  mailing address of prospects which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are described at a high level of generality. As, such the abstract idea is intended to be merely carried out by executing "apply it" instructions and associated generally with a technical environment, however fail to contain meaningful limitations beyond generally Id. or note step 2A prong two).
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	A.	The Examiner provides citation to one or more of the court decisions or publication(s) as noting the well-understood, routine, conventional nature of the additional element(s) as follows:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here at least user's activity over a network such as online activity makes the user eligible for receiving a mailing and transmission is sent to identification service to obtain anonymized list of users' mailing addresses];
ii. 	(a) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, 
	(b) US20050273842 [0029] "For example, for a bank customer, the particular elements of PII (name, social security number, account number, address, etc.) could be split into separate databases that do not cross reference. The only way to make sense of the different databases would be through the rules switch. The switch might be placed in the hands of a trusted entity, such as the bank's security department. If an authorized staff member needed access to name and address data for Jane Doe, then the staffer could obtain through the rules switch a single-use key for accessing that information. Only that staff member could use the key, and only according to the time and other constraints specified for the key. No one lacking a key would be able to use 
	(c) US20150379303 [0363] "For example, a first database containing credit card purchasing information may include information necessary for a credit card issuer to conduct big data analytics on the purchasing information. However, the database need not include identifying information for the users of the credit cards. Identifying information for the users of the credit cards could be represented in this first database by DDIDs, and the Replacement Keys (RKs) necessary to associate the DDIDs with the users could be stored in a separate secure database accessible to a privacy server and/or system modules. In this manner, the system may help protect the identity of credit card users and limit potential financial loss in the event of unauthorized entry into the first database containing credit card purchasing information because the DDIDs and related information would not be decipherable to unauthorized parties.", and
	(d) US20160342811 Secure Storage and Access to Sensitive Data [0014] note "storing and accessing personally identifying information (PII) including a plurality of type fields of PII, comprising collecting a plurality of PII data relating to a plurality of fields of PII for each user of a plurality of users, for each collected PII datum and for each of said users and for each type field of PII collected, associating a unique code with said PII datum so as to create unique data pairs, each data pair comprising said PII datum and its associated unique code, for each of said type fields of PII collected, storing said data pairs relating to a PII datum in said type field of PII in respective separate data stores so that the data pairs for the plurality of type fields of PII are not all stored in a same data store but are separated by the type field of PII to which they relate, and storing in a separate and secure data store a data structure that associates the unique codes for each PII datum that are associated with a given user once said separate and secure data store is unlocked." - [similarly here stored, hashed, secure user PII data is retrieved, compared, and filtered such that a physical collateral can be securely mailed to prospects]; and 
iii. Creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent) [similarly here stored hashed/indexed user PII data is searched, retrieved, compared/matched to filter out matching mailing addresses such that a physical collateral can be securely mailed to non-discarded target users].
	
	B.	The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of hashing, securely storing, and retrieving data as follows: 
	i) Hashing identifiers: (a) Pub. No. US 2014/0032265 note [0046] "The consumer data 503 may include an email address 504 or other communication identifier. In an embodiment, email address 504 may be anonymized by being hashed, encrypted, check summed and/or otherwise obfuscated by communicators and/or the data exchange system to protect the identity of the consumer.", [0063], [0089]; (b) Pub. No.: 2011/0213655  note well known hashing functions [0214] note "... ID may be generated using different types of hashing function such as, for example, one or more of the well-known hashing functions: elf64; RAVAL; MD2; MD4; MD5; Radio Gatlin; RIPEMD-64; RIPEMD-160; RIPEMD-320; SHA!; SHA256; SHA384; SHA512; Skein; Tiger; Whirlpool; Pearson hashing; Fowler-NollVo; Zobrist hashing; JenkinsHash; Java hashCode; Bernstein hash; etc."; (c) Pub. No. US 2004/0103160 note [0056]-[0057]; (d) Pub. No. US 2008/0281756 note Abstract, [0029]-[0030]; (e) Patent No.: US 9,690,901 note Fig. 5; col 2 lines 19-40 note "hash algorithm on an input comprising the unique identifier and the advertiser identifier. The unique identifier uniquely identifies a particular browser"; col 9 line 34 - col 10 line 42; and (f) Pub. No. US 2015/0058119 see [0038].


	Therefore the claims here fail to contain any element or combination of elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103 - Reason(s) for Withdrawal
4.	The Examiner had previously rejected claims 1, 4-9, 12-16, and 21-26 under 35 U.S.C. 103(a) as being unpatentable over Stryker (Pub. No.: US 2014/0143052), in view of Noller et al. (Pub. No.: US 2015/0088662) referred to hereinafter as Noller, Stack et al. (Pub. No.: US 2011/0060905) referred to hereinafter as Stack.
	The Examiner had relied on para. [0068] of Stryker note “The marketing company may determine that in-market penetration for a ZIP+3 code must be at or above a desired threshold ( e.g., 40% ). If above the threshold, then this neighborhood, or geographic area, may be selected as a candidate for the marketing campaign” to teach blocks of prospects and noted that Stryker at least suggests ascertaining "addresses" per at least para. [0010] note "The system also includes a demand side platform to receive a call from the website based upon tracked consumer activity on the website. The demand side platform places a packet of data on the plurality of devices. The system also includes a database to associate an internet protocol (IP) address of the plurality of devices identified by the packets of data with a geographic location of the consumers. The system also includes a computing device to determine whether the plurality of devices within the geographic location relates a value. Addresses for households within the geographic location are 
- associating each prospect in the plurality of prospects with one of a plurality of prospect
blocks, each prospect block comprising greater than a threshold number of the
plurality of prospects;
- transmitting, to an identification service, information about each prospect of a first prospect block of the plurality of prospect blocks, the identification service configured to determine a mailing address for each prospect of the first prospect block based on the information about the prospect;
- receiving, from the identification service, an anonymized list of mailing addresses associated with the first prospect block, each mailing address of the anonymized list of mailing addresses associated with the first prospect block and unassociated with individual prospects of the first prospect block.

	Upon conducting an updated search the Examiner discovered the following references, which generally pertain to securing user data via plurality of databases wherein one of the two would have higher level of security, as follows:
	(i) US20050273842 [0029] "For example, for a bank customer, the particular elements of PII (name, social security number, account number, address, etc.) could be split into separate databases that do not cross reference. The only way to make sense of the different databases would be through the rules switch. The switch might be placed in the hands of a trusted entity, such as the bank's security department. If an authorized staff member needed access to name and 
	(ii) US20150379303 [0363] "For example, a first database containing credit card purchasing information may include information necessary for a credit card issuer to conduct big data analytics on the purchasing information. However, the database need not include identifying information for the users of the credit cards. Identifying information for the users of the credit cards could be represented in this first database by DDIDs, and the Replacement Keys (RKs) necessary to associate the DDIDs with the users could be stored in a separate secure database accessible to a privacy server and/or system modules. In this manner, the system may help protect the identity of credit card users and limit potential financial loss in the event of unauthorized entry into the first database containing credit card purchasing information because the DDIDs and related information would not be decipherable to unauthorized parties."
	(iii) US20160342811 Secure Storage and Access to Sensitive Data [0014] note "storing and accessing personally identifying information (PII) including a plurality of type fields of PII, comprising collecting a plurality of PII data relating to a plurality of fields of PII for each user of a plurality of users, for each collected PII datum and for each of said users and for each type field of PII collected, associating a unique code with said PII datum so as to create unique data pairs, each data pair comprising said PII datum and its associated unique code, for each of said type fields of PII collected, storing said data pairs relating to a PII datum in said type field of PII in respective separate data stores so that the data pairs for the plurality of type fields of PII are not 
	However, the foregoing discovered references upon conducting an updated search fail to teach clearly teach the manner in which mailing addresses based on users' web activity is obtained from identification service as prospect block comprising greater than a threshold number of the plurality of prospects in order to identify mailing addresses of prospects to be targeted with physical marketing material or collateral, i.e. fail to cure the deficiencies of Stryker in view of Noller and Stack, such that a prima facie case of obviousness can be established against the claimed subject matter without relying upon impermissible hindsight, the following claim limitations:
- associating each prospect in the plurality of prospects with one of a plurality of prospect
blocks, each prospect block comprising greater than a threshold number of the
plurality of prospects;
- transmitting, to an identification service, information about each prospect of a first prospect block of the plurality of prospect blocks, the identification service configured to determine a mailing address for each prospect of the first prospect block based on the information about the prospect;

- receiving, from the identification service, an anonymized list of mailing addresses associated with the first prospect block, each mailing address of the anonymized list of mailing addresses associated with the first prospect block and unassociated with individual prospects of the first prospect block.

- transmitting, to an identification service, information about each prospect of a first prospect block of the plurality of prospect blocks, the identification service configured to determine a mailing address for each prospect of the first prospect block based on the information about the prospect.
	
	Accordingly, prior art based rejection is withdrawn.

Response to Applicant's Remarks/Arguments
5.	Regarding "DOUBLE PATENTING" it is being held in abeyance. Although, this rejection is being held in abeyance and has not been updated since Non-Final Rejection of record 07/06/2020 due to the Applicant's request to hold it in abeyance, note page 12 of the response filed 12/01/2020,  the Applicant is requested to make the same request in each subsequent reply thereafter. Thus, the Examiner has treated response to this rejection by the Applicant, per MPEP 714.03, as a bona fide attempt to advance prosecution "Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency (e.g., fails to treat every rejection, objection, or requirement), the examiner may simply act on the amendment and issue a new (non-final or final) Office action. The new Office action may simply reiterate the rejection, objection, or requirement not addressed by the amendment (or otherwise indicate that such rejection, objection, or requirement is no longer applicable)."
	Regarding "REJECTIONS UNDER 35 U.S.C. § 112" it is withdrawn in view of filed claim amendments.
	Regarding "REJECTIONS UNDER 35 U.S.C. § 101" the Applicant in the response filed 02/15/2022 in the remarks section on pages 15-17 makes the following arguments:
	
	"The claimed invention provides a method for extracting mailing addresses for users in a secure manner. Sending physical mail to users requires storing physical addresses of users in a system. An unauthorized user who gets access to the system can obtain physical addresses of a large number of users. Therefore, the claimed invention implements mechanism that improve the security of the stored data compare to conventional systems 
	The system obtains addresses of users from an identity service. Sending personally identifiable information of users and retrieving their addresses introduces security issues since an unauthorized person can access the information transmitted. Therefore, the claimed invention sends groups of users as a prospect block and receives "an anonymized list of mailing addresses." The use of this mechanism of interaction ensures that an unauthorized person getting access to the information transmitted is unable to associate the user identifiers with addresses and therefore not able to determine the personal addresses of individual users. The system further stores "mailing addresses of users in a secure database implementing higher degree of security compared to the user information store." The system minimizes the accesses made to the secure database since frequent accesses increase the chances of compromising the data. The system as claimed "compar[ es] the anonymized list of hashed mailing addresses to a plurality of hashed mailing addresses of known users stored in the user information store." Accordingly, the information stored in the user information data store is stored as hashed mailing address. The system compares with the hashed 
	For reasons similar to those in DDR, Applicant submits that the claims are eligible because they are directed to an Internet-specific computing problem and do not merely "recite the performance of some business practice known from the pre-Internet world along with the requirement to perform in on the Internet." DDR Holdings at 1258. In particular, the claimed invention addresses the technical problem of security of data stored in online systems. Storing user information such as mailing addresses in an online system results in the possibility of malicious users attacking the online system to access the user information. A malicious user that manages to access the online system gets access to personally identifiable information (PII) of all the users stored in the online system. The claimed invention addresses the security problem."
	(i) "Because the Applicant's claimed technique solves an Internet-specific problem and does not fall into any of the three identified groupings, the claims should not be treated as reciting an abstract idea and must, therefore, be patent-eligible under example vi. of MPEP 2601.04(A)(1)."
	(ii) "Even if, solely for argument's sake, the claimed method recites the organization of
human activity, the judicial exception is integrated into a practical application. The claims of the present application improve the computer functionality by performing a secure mechanism that protects user data stored in online systems and makes it difficult for malicious users to access user information. The claims recite additional elements that reflect this improvement. Therefore, the claims of the present application are integrated into a practical application. Accordingly, the claims should be considered patent eligible under 35 U.S.C. § 101. Examiner is requested to withdraw the rejection under 35 U.S.C. § 101."
	
	Examiner's response: Firstly, the Applicant associates the claims with an Internet centric problem and for reasons similar to the ones in DDR notes that the claims are patent eligible. However, the Examiner respectfully disagrees with such characterization of the invention. The Examiner finds no correlation between the instant application and cited case DDR as the facts and inventions are different. 
	Secondly, regarding the particular argument (i) above which appears to be against step 2A prong one, the Applicant is reminded that the claims must be given their broadest reasonable interpretation in light of the as-filed specification. The invention as a whole is about targeting unique prospects of an entity with marketing material/collateral which merely operates online, accordingly the Examiner respectfully maintains that the claimed invention as a whole squarely invokes certain methods of organizing human activity based on the abstract recitation as present in the claims as noted per step 2A prong one analysis. 
somehow is able to return an anonymized list of mailing addresses of prospects. This is an abstract methodology to obtain data and could be performed using mental processes, but for the recitation of online which simply means users' activity data is collected and compared to filter out matching data such that unique/new users of entity can be targeted. Nevertheless, in view of compact prosecution, the Examiner analyzed hashing under prong two, and regarding amended limitation pertaining to storing in a comparatively higher level secure database and explained, note as follows: 
"As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing elements. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP 2106.05(f)), and also note Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, i.e. storing and retrieving mailing addresses of users. The additional elements are described at a high level of generality, see at least as-filed spec. para. [0020]-[0023] and [0034]. Additionally, generation of anonymized list of mailing address by hashing is also described at a high level of generality which is a scheme or plan or generation of an index to preserve user's PII by obfuscating any PII inserted as input in generic hash functions, see at least as-filed spec. para. [0034], such hashing that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement" lacks technical explanation as such storing of PII is described at a high level of generality. Further, the abstract idea is intended to be carried out in a technical environment such as network based communication environment e.g. Internet to transmit and obtain data from identification service, however fails to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment such as network e.g. internet (see MPEP 2106.05(h)).
	Further note for example collecting and comparing known information (Classen); for obtaining and comparing intangible data (CyberSource); parsing and comparing data (Berkheimer); creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent); filtering content (BASCOM); collection, storage, and recognition of data (Smart Systems Innovations); and tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent) - [similarly here hashing is performed to target new prospects by mailing marketing material by comparing hashed mailing addresses, 
	Thus, viewed as a whole, these additional claim elements fail to integrate the abstract idea (prong one) when considered, individually and as a combination or as a whole, into a practical solution (prong two)  into a patent eligible application because they fail to provide any  additional element(s) that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; any additional element(s) that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; any additional element(s) that effects a transformation or reduction of a particular article to a different state or thing; and/or additional element(s) that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	The abstract idea of targeting a plurality of  prospects or prospect block(s) whose addresses are unknown by a first entity based on the prospects activity at the entity being eligible to receive a mailing, wherein eligibility is determined based on set of rules as set by the first entity, wherein mailing addresses are obtained from identification service by anonymizing prospect's personally identifiable information (hereinafter PII), e.g. mailing address, such that physical collateral can be delivered to  mailing address of prospects which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two)." 
Classen); for obtaining and comparing intangible data (CyberSource); parsing and comparing data (Berkheimer); creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent); filtering content (BASCOM); collection, storage, and recognition of data (Smart Systems Innovations); and tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent) - [similarly here hashing is performed to target new prospects by mailing marketing material by comparing hashed mailing addresses, i.e. providing tailored content by filtering/discarding out matching addresses of known user of entity]. Therefore, the Examiner respectfully maintains that the claims remain patent ineligible.	
	Regarding "REJECTIONS UNDER 35 U.S.C. § 102 and/or 35 U.S.C. § 103" the arguments are persuasive. The rejection has been withdrawn for the reason(s) as set forth above, note section on "Claim Rejections - 35 USC § 103 - Reason(s) for Withdrawal".



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519. The examiner can normally be reached Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIPEN M PATEL/Examiner, Art Unit 3688